Citation Nr: 1807156	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  10-38 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disorder, to include depressive disorder, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 
INTRODUCTION

The Veteran had active service from October 1980 to December 1990.  

This matter comes before the of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  

In regards to the issue of whether to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include depressive disorder, the Board finds that new and material evidence has been received sufficient to reopen the claim in the form of lay testimony supporting a positive nexus.  See 38 C.F.R. § 3.156(a); see also October 2017 Hearing Transcript at 6.  Accordingly, the claim is reopened.

The issue on appeal has been recharacterized by the Board as that of a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claims involving psychiatric disorders must be construed to encompass all such disorders specifically claimed or diagnosed).


FINDING OF FACT

The Veteran's psychiatric disorder had its onset during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, to include depressive disorder, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for a psychiatric disorder.  The date of claim of this issue is March 6, 2007. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Turning to the evidence of record, the Veteran has a current diagnosis of depressive disorder.  See November 2016 VA Examination.  The Veteran has also competently and credibly testified that he first began experiencing psychiatric symptoms during service when he was harassed and ridiculed in relation to his job performance.  See September 2017 Hearing Transcript at 3.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current depressive disorder, and his in-service event.

The Board finds that the evidence, including the Veteran's competent and credible testimony, shows that the Veteran's depressive disorder initially began during service and has been recurrent since.  See September 2017 Hearing Transcript at 6.  As such service connection is warranted.  See 38 C.F.R. § 3.303(a).

The Veteran testified that a grant of service connection for any psychiatric disorder, regardless of the diagnosis, would satisfy his appeal.  See September 2017 Hearing transcript at 12.  Thus, the Board need not address whether service connection for any other psychiatric disorder is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

Service connection for a psychiatric disorder, to include depressive disorder, is granted 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


